IN THE SUPREME COURT OF THE STATE OF DELAWARE


JOHN J. KOSSMAN,                         §
                                         §      No. 411, 2019
       Defendant Below,                  §
       Appellant,                        §
                                         §
       v.                                §      Court Below–Superior Court
                                         §      of the State of Delaware
STATE OF DELAWARE,                       §
                                         §      Cr. ID No. 1111020411 (K)
       Plaintiff Below,                  §
       Appellee.                         §


                          Submitted: February 4, 2020
                          Decided:   February 14, 2020
                          Corrected: February 20, 2020


                                      ORDER

      It appears to the Court that, on January 17, 2020, the Chief Deputy Clerk

issued a notice, sent by certified mail, to the appellant, John Kossman, to show cause

why his appeal should not be dismissed for his failure to file his opening brief and

appendix. Kossman received the notice to show cause on January 22, 2020. A

timely response to the notice to show cause was due on or before February 3, 2020.

Kossman has not responded to the notice to show cause nor has he filed an opening

brief. Dismissal of the appeal is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Tamika R. Montgomery-Reeves
                                                Justice




                                       2